Case 1:1O-cV-02709-PGG-RWL Document 376 Filed 02/06/19 Page 1 of 1
Case 1:10-cv-02709-PGG-RWL Document 375 Filed 02/05/19 Page l of l

EDSTEIN
BECKEF€
GFQE£EN

A\torneys at Law

Christopher NE. Fare|la
t 973.639.8541
f 973.639.8739
CFare||a@ebglaw.com

February 5, 2019

ME '

VIA ECF T MO &NDORSED
ilgii::ta§i:r::lf)li(s]tr$:l§l:§:ie’ U'S'D'J' he Apphcat'°" is granied. 251 Wj~'iaww wth

. . SQ»ORDERED- z "
Southern Dtstr:ct ofNeW Yorl< .» § ' ~» ¢ \fgwmvj,;g §§
Thurgood Marshall United States Courthouse f M
40 Foley Square, ..1;, `l?ef/ F
New York, New Yorl< 10007 in f/_i

 

Re: Wr`lson et af. v. Pasqua!e ’s Damarino, Inc. et al.
Civi| Actiora Nc.: i:lO-cv-02709 (PGG) (RWL)

Dear Judge Gardephe:

Counsel for the parties respectfully request that the pre-trial conference set for February 7,
2019 at li:i§ a.m. before Your chor be re-scheduied to l\/[ay 20, 2019 or at a date convenient
for the Court.

By Way of background, on January 4, 2019, Plaintiff’s counsel submitted a request to Your
Honor to extend the discovery end date on this matter and reschedule the above referenced pre-
trial conference (ECF #351). By Order dated January 7, 2019, Magistrate Judge Robert W.
Lehrburger granted the parties’ request and advised counsel to contact Your Honor’s court deputy
to reschedule the pre-trial conference (ECF #352). As per my office’s teleconference With Your
Honor’s chambers on today’s date, We were advised to renew this request With Your Honor as the

parties are in the discovery process
Thanlc you for the anticipated attention to this matter.

Respectfuily submitted,

/s Christopher l\/I. Farelia

cc; Robert Wisniewski, Esq. (via ECF)
Keith J. Frank, Esq. (via ECF)

Epstein Becker& Green. P.C. | One Galeway Cenler | Newark, NJ 0?102 l t 913.642.‘§900 | f 973.642.0099 § ebg|aw.com

 

